Opinion by
Judge Hines:
There is no evidence that appellee’s decedent agreed to pay board, and it was, therefore, proper not to allow the set-off for that claim.

Owen & Ellis, for appellants.


Little & Slack, for appellee.

The evidence is conclusive that the money was borrowed to pay for the land sought to be subjected, that it was so applied, and that it was at the time agreed that appellee’s decedent should have a lien upon the land for its repayment. This was sufficient, as between the parties, to give a lien and to deprive appellant of his right to claim a homestead as against this demand. This demand is, under the spirit of the homestead law, purchase-money. The description of the land in the petition and decree is sufficient.
Judgment affirmed.